Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered May 5, 1988, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree and sentencing him, as a predicate felony offender, to an indeterminate term of from 2Vz to 5 years’ imprisonment, unanimously affirmed.
Defendant pleaded guilty and was sentenced in accordance with the promise made in connection with his plea of guilty. Defendant now argues that he was improperly adjudicated a predicate felon because, in accepting the plea on the underlying felony, the court failed to advise him that his conviction would subject him to enhanced punishment in the future should he commit another felony. This claim is without merit. (People v McGrath, 43 NY2d 803, 804.) Since defendant was sentenced in accordance with the plea bargain he had made, he can hardly complain. (See, People v McCullers, 40 AD2d 796, 797, affd 33 NY2d 806.) In any event, we find his *265sentence to be appropriate. Concur—Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.